 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT

 6                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 7
     JERALD MORRIS LARRY,                              No. 1:17-cv-00172-DAD-GSA (PC)
 8
                          Plaintiff,                   ORDER FOLLOWING SETTLEMENT,
 9                                                     VACATING DATES AND DIRECTING
               v.                                      PARTIES TO FILE DISPOSITIVE
10                                                     DOCUMENTS WITHIN THIRTY (30) DAYS
     S. GOODWIN, et al.,
11
                          Defendants.
12

13             Plaintiff Jerald Morris Larry is a prisoner proceeding pro se in this civil rights action

14   pursuant to 42 U.S.C. § 1983. On November 16, 2018, this Court conducted a settlement

15   conference, during which the parties reached a settlement agreement, with terms stated on the

16   record.

17             Accordingly, it is HEREBY ORDERED that:

18             1.      All pending motions, deadlines, and dates in this action are VACATED; and

19             2.      Dispositional documents shall be filed within thirty (30) days from the date of

20   service of this order.

21
     IT IS SO ORDERED.
22

23   Dated:         November 16, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
